UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7645


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORWOOD WALLACE BARBER, JR., a/k/a Pee Wee Barber,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:05-cr-00015-SGW-RSB-1)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norwood Wallace Barber, Jr., Appellant Pro Se.   Grayson A.
Hoffman,   Assistant   United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norwood   Wallace    Barber,      Jr.,   appeals     the   district

court’s   order   denying   relief    on    his   motion   for   reduction    of

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                    We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Barber, No. 5:05-cr-00015-SGW-RSB-1 (W.D. Va. filed

Nov. 3 & entered Nov. 7, 2011).            We further deny Barber’s motion

for disposition hearing.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and    argument   would     not   aid   the

decisional process.



                                                                       AFFIRMED




                                      2